Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 14 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The scope of claims 2 and 14 is not considered disclosed.  Where 16A is disclosed as the “cub face” [0014] corresponding to the claimed “ball contacting surface”, no furrow is disclosed as extending from it. Instead each furrow appear space away as shown by example in figs. 4 and 5. While at [0018] it states that an embodiment may have contact with a leading edge 16F such is not the same element as best shown in fig. 3.  Instead such is a transitional radius between the face and sole (this interpretation appears consistent with claim 3 that calls for the contacting surface to be bounded by the leading edge).  As such, a furrow that extends from the contacting surface is not considered disclosed as called for by the scope of claim 2. Similarly, no furrow “running from a face surface
	 Claim 19 is considered to have fatal written description issues and enablement problems that are separately rejected below. Claim 19 calls for a method of configuring a golf club to collect data determine a coefficient of interaction, determine a user profile that in some way amounts to the number of furrows and their characteristics.  Yet, the parameters and variables used to make these calculation and how they are to be manipulated to determine the number of furrows and characteristic is not disclosed.  Here one cannot determine what variables are measured, how they are to be measured and how such measurements are to be translated into the number and characteristics of the furrows that are to be manufactured into the club head. 

Claims 19 and its dependent claim(s) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 19 calls for a method of configuring a golf club with respect to the number and characteristics of furrows.  Yet it fails to define those charateristics. As part of the method data is collected and used to determine an undefined “coeffeicient of interaction”, yet it fails to disclose what variables are collected and how such is done.  The disclosure further fails to set forth how any such variables are to be evaluated in order to determine the characteristics of the furrow.  Here one skilled in the art would need to unreasonably guess at which variables and type of data to use and how that data would be evaluated to configure the golf club.  The types of data and their meaning being left open for guessing, without further guidance, would be random and limitless.  Such would clearly require unlimited experimentation by randomly collecting any type of data, randomly guessing the implications of that data to the configuration of the club head and testing the club to see if it amounted to some subjectively approved standard.  In considering In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) where the claims are broad by not limiting any particular method of testing, type of data, type of analysis to be performed or clear structural objective in any resulting configured golf club, the lack of direction and working examples given in the specification and unreasonable amount of experimentation needed to make the invention, the enablement rejection here is considered proper.    
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structure of claims 7 and 14 are indefinite as it is open to multiple interpretations.  It is not clear if the furrow extends between the toe and heel region such that one furrow starts in the toe and has an ending point in the heel or if multiple furrows are running parallel to each other from the toe to heel as shown in fig. 4 of the specification. 
Claim 14 is further indefinite in that one cannot determine how the “face surface of the sole” is structurally related to the other elements.  One cannot determine if such is the bottom area of the sole or the portion of the sole that contacts the face.  Such is open to multiple interpretations rendering the scope of the claim unclear. If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under § 112, ¶ 2.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel). “Where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. ¶ 112, second paragraph, and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) arranging furrows in a determine number base on collected data. This judicial exception is not integrated into a practical application because it merely collects and analyzes data to be used to determine how one wishes to design the club head.  No particular type of data, its collection, or analysis is required and no particular type of club results.  All the steps are data collection and analysis and no particular step of manufacturing is required.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of manufacturing does not add significantly more to the idea itself.
The rationale for this finding is explained below, which is a result of careful consideration of the listed factors when analyzing the claim(s) as a whole to evaluate whether a method claim is directed to an abstract idea. These factors are not intended to be exclusive or exhaustive.
Here there is an insufficient recitation of a machine or transformation and no transformation takes place. The mere rearrangement of cards and rewards is not considered a transformation to a different state or thing as it amounts only to a change in position or location of the article. While the claims are drafted in the context of a manufacture, no particular structure results.  Here any and all structures in the number of furrows and designs is contemplated.  However, a manufacture of a club is not central to the invention.  Instead the inventive concept is to test, record and analyze data to use in the design of a golf club.  Such is a routine and conventional practice in making golf clubs, or any product for that matter where test are performed and data is collected and analyze in order to attempt to achieve the most suitable arrangement.  Such steps are considered routine suggesting that the claim is not directed to anything significantly more.  The attempt to draft the abstract idea as a manufacture does not transform it into something that is now patent eligible.  This position is supported by CLS Bank v. Alice, where the courts stated that drafting the claim, would not succeed in circumventing the eligibility requirements of 101.
Further evidence that we are dealing with a purely abstract idea is in lack of any “particular machine necessary to perform the any physical steps. Here we have no test equipment or particular type of data, nor is the data associated with any particular structure of the club head in any particular way.  Steps such as “collecting” and “determining” are most broadly related to the gathering and manipulation of data associated with extra solution activity. The step of manufacturing does not impose any meaningful limits on the claimed invention as no particular structure of a golf club head results.
In considering the claim as a whole, we see no improvements in the technical field of golf in general.  The prior art clearly shows that the use of ground contacting furrows on the soles of club are known and one skilled in any are routinely perform tests and analyzes such data to determine the best possible design configurations for his endeavor. Applying this idea to configure a golf club is not considered an improvement as it is considered a well-understood, routine and conventional idea in the design and manufacture of sporting goods. 
For the reasons set forth above, the claims are considered patent ineligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by King 5,762,566.
As to claim 1, 7 and 14,  King shows a golf club comprising  a shaft 12, a head 16 with a ball contacting surface 20; a back surface 28 opposite the ball contacting surface, a sole surface 30a disposed between the ball contacting surface and the back surface at least two parallel furrows 30a-e defined in the sole surface spaced by ribs of equal width and extending proximate the ball contacting surface and proximate the back surface such that the furrows do not extend onto the ball contacting surface as shown in fig. 3; and each of the at least two furrows extending between the toe and heel defining a rectangular opening having flat side surfaces and a flat bottom (col. 2, ln. 54) surface in the toe to heel direction.   
As to claim 3, the ball contacting surface 20 is bounded by a leading edge 24, and wherein each of the at least two furrows are of equal width at the leading edge and at the back surface as shown in fig. 2.  Similarly claim 4 is considered shown wherein the at least two furrows defined in the sole surface extend proximate the leading edge as shown in fig. 4 to proximate the back surface as shown in fig. 2. 
Claim 5 is considered shown where element 22 shown in fig. 4 is considered included in the leading edge of King’s club and the 5 a line of demarcation between the ball contacting surface 20 and the sole surface and a trailing edge can be considered at 28 as a line of demarcation between the sole surface and the back surface 26, and wherein the at least two furrows extend from the leading edge to the trailing edge as shown in fig. 5.    
The ribs are considered shown between the furrows 30a-e in fig. 4 as called for in claim 6.
Claims 8, 9, and 15-18 are considered shown in fig. 4 of King wherein a first furrow proximate the heel region and has a shorter length than a second furrow from the plurality of furrows disposed approximately midway between the heel region and the toe region due to the curvature of the club head design.  The furrows of the same width and different length as called for in claim 10 is considered shown in fig. 4. 
The length of each one of the plurality of furrows follows a shape of the sole surface as shown in fig. 4 and called for by claims 11 and 12.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King as applied to claim 1 above, and further in view of matters considered old and well-known to the observation and testing of designed sporting goods.  
While King does not discuss how he designed the suitable number of furrows and their confinguration of his club or discuss the type of data he may have considered, it is old and well-known in the development of golf clubs to experiment and collect data in order to determine the most suitable design for an intended purpose.  King is clearly concerned with 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over King as applied to claim 1 above, and further in view of Yu et al. D542,889.
From King the relationship between the bottom surface of the furrows and face are not clear.  Yu teaches in designing such feature of the club to arrange the flat bottom surface of each substantially parallel to the ball contacting surface as shown in his fig. 3. To have design the bottom surface of King as suggested by Yu to be flat and parallel to the face would have been obvious as a matter of combining the elements of the prior art according to known methods. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over King as applied to claim 1 above, and further in view of Antonious 5,125,662.
 	With respect to claim 2, the furrows appear to not contact the face such as shown in his fig. 4 where a portion of the sole 22 extends between the ends of the furrows and the leading edge 24.  Antonious teaches in the use of such furrows on clubs to make them “coincident with the leading edge of the club” (abstract, ln.8) in order to help lift the leading edge.  To have extended the furrow features King to contact the leading edge of his club to prevent it from bouncing or digging as taught by Antonious (col. 3, ln. 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711